DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DO et al (US 2021/0410185, hereinafter DO) and in view of 3GPP paper “Feature Lead’s Summary #2 on channel access procedure” (R1-1911706, October 2019, hereinafter Nokia, disclosed in the IDS by Applicant). 

Regarding claim 1, DO discloses a method of transmitting a physical uplink shared channel (PUSCH) by a user equipment (UE) in a wireless communication system, the method comprising: receiving, via a higher layer, a first energy detection (ED) threshold (UE can receive ED threshold via RRC signaling, Para [0038] and ED thresholds can be received via RRC signaling, Para [0219]) for a channel occupancy time (COT) sharing (shared COT, Para [0006], this is intended use); determining a second ED threshold based on a maximum uplink (UL) power (UE determines a low ED threshold is used for high (or max) transmit power, Para [0220], which will ensure there will be no interference); setting one ED threshold among the first ED threshold and a second ED threshold determined by the UE based on a maximum uplink (UL) power (the UE can select and use one ED threshold from multiple ED thresholds, Para [0044], and transmitting the PUSCH based on the one ED threshold (if the energy is below ED threshold, the medium is considered idle, Para [0005],after sensing the medium is idle, UE can transmit, Para [0006], on the PUSCH, Para [0222]);												but does not fully disclose setting one ED threshold, for the PUSCH, based on whether COT sharing is available the first ED threshold or the second ED threshold, wherein the one ED threshold is the first ED threshold based on the COT sharing being available, and wherein the one ED threshold is the second ED threshold based on the COT sharing being not available.  DO discloses the case of a UE initiated COT, the UE and gNB can use the same ED threshold for the shared COT, Para [0244] and different ED thresholds can be chosen based on different criteria, Para [0243].  Nokia discloses a specific ED threshold is configured by the gNB when a COT is to be shared with the gNB, Section 6.  In view of the combination, a specific ED threshold is configured by the BS to be used for COT sharing, otherwise (when COT is not shared) the ED threshold can be selected based on (maximum) UL transmit power.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Nokia in the system of DO in order to improve spectrum utilization by using COT sharing and by configuring appropriate ED threshold so no interference is caused to neighboring devices.
Regarding claims 3 and 8, DO discloses the method/apparatus of claim 1/6, further comprising performing listen-before-talk (LBT) based on the one ED threshold, wherein the PUSCH is transmitted based on a result of performing the LBT (if the energy is below ED threshold, the medium is considered idle, Para [0005],after sensing the medium is idle, UE can transmit, Para [0006], on the PUSCH, Para [0222]).	
Regarding claim 6, DO discloses an apparatus (wireless device, Fig. 1) for transmitting a physical uplink shared channel (PUSCH) in a wireless communication system, the apparatus comprising: at least one processor (processing circuitry, Fig. 1); and at least one computer memory (memory, Para [0161]) operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising: receiving, via a higher layer, a first energy detection (ED) threshold for a channel occupancy time (COT) sharing (UE can receive ED threshold via RRC signaling, Para [0038] and ED thresholds can be received via RRC signaling, Para [0219] and shared COT, Para [0006]); acquiring one ED threshold among the first ED threshold and a second ED threshold determined by the UE based on a maximum uplink (UL) power (the UE can select and use one ED threshold from multiple ED thresholds, Para [0044], an ED threshold can be selected based on UE transmit power, where a low ED threshold is used for high (or max) transmit power, Para [0220]); and transmitting the PUSCH based on the one ED threshold (if the energy is below ED threshold, the medium is considered idle, Para [0005],after sensing the medium is idle, UE can transmit, Para [0006], on the PUSCH, Para [0222]);										but does not fully disclose setting based on whether COT sharing is available the first ED threshold or the second ED threshold, wherein the one ED threshold is the first ED threshold based on the COT sharing being available, and wherein the one ED threshold is the second ED threshold based on the COT sharing being not available.  DO discloses the case of a UE initiated COT, the UE and gNB can use the same ED threshold for the shared COT, Para [0244] and different ED thresholds can be chosen based on different criteria, Para [0243].  Nokia discloses a specific ED threshold is configured by the gNB when a COT is to be shared with the gNB, Section 6.  In view of the combination, a specific ED threshold is configured by the BS to be used for COT sharing, otherwise (when COT is not shared) the ED threshold can be selected based on (maximum) UL transmit power.
Regarding claim 11, DO discloses a computer-readable storage medium including at least one computer program causing at least one processor to perform the method of claim 1 (device readable medium, Fig. 1).
Regarding claim 14, DO discloses the apparatus of claim 6, further comprising: at least one transceiver (RF circuitry and antenna, Fig. 1).
Regarding claim 15, DO discloses the apparatus of claim 14, wherein the apparatus is a user equipment (UE, Para [0007]). 

Claims 2, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DO, in view with Nokia and in view with Oviedo et al (US 2022/0095301, hereinafter Oviedo, claiming priority date of provisional application 62/791,690).

Regarding claims 2 and 7, DO discloses the method/apparatus of claim 1/6, but not wherein information for whether the COT sharing is available is included in configured grant uplink control information (CG-UCI). Oviedo discloses the UE can indicate in the CG-UCI if the COT is shared or not shared with the gNB, Para [0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Oviedo in the system of DO and Nokia in order to improve spectrum utilization by informing devices of COT sharing parameters to effectively use the remaining COT. 
Regarding claims 4 and 9, DO discloses the method/apparatus of claim 1/6, but not fully wherein whether the COT sharing is available is determined by the UE (Oviedo discloses the UE can indicate in the CG-UCI if the COT is shared or not shared with the gNB, Para [0044]), and the UE selects the one ED threshold among the first ED threshold and the second ED threshold based on whether the COT sharing is available determined by the UE.  DO discloses the case of a UE initiated COT, the UE and gNB can use the same ED threshold for the shared COT, Para [0244] and different ED thresholds can be chosen based on different criteria, Para [0243].  Nokia discloses a specific ED threshold is configured by the gNB when a COT is to be shared with the gNB, Section 6.  In view of the combination, a specific ED threshold is configured by the BS to be used for COT sharing, otherwise (when COT is not shared) the ED threshold can be selected based on (maximum) UL transmit power.
Regarding claims 5 and 10, DO discloses the method/apparatus of claim 1/6, but not wherein the PUSCH is a configured grant-PUSCH (CG- PUSCH).  Oviedo discloses the UE can indicate in the CG-UCI if the COT is shared or not shared with the gNB, Para [0044].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DO, in view with Yerramalli (US 2018/0027554, hereinafter Yerramalli), in view with Oviedo and in view of Takeda et al (US 2018/0160375, hereinafter Takeda).

Regarding claim 12, DO discloses a method of receiving a physical uplink shared channel (PUSCH) by a base station (BS) in a wireless communication system, the method comprising: transmitting, to the UE via the higher layer, a first energy detection (ED) threshold (UE can receive ED threshold via RRC signaling, Para [0038] and ED thresholds can be received via RRC signaling, Para [0219] and shared COT, Para [0006]);  but does not fully disclose receiving the PUSCH and configured grant uplink control information (CG-UCI); wherein, based on the CG-UCI including information informing the COT sharing being available, the BS identifies that the UE has transmitted the PUSCH based on the first ED threshold, and wherein, based on the CG-UCI including information informing the COT sharing being not available, the BS identifies that the UE has transmitted the PUSCH based on a second ED threshold determined by the UE based on the maximum UL power.  Oviedo discloses the UE can indicate in the CG-UCI if the COT is shared or not shared with the gNB, Para [0044] and UCI transmitted in PUSCH transmission, Para [0005].  DO discloses the case of a UE initiated COT, the UE and gNB can use the same ED threshold for the shared COT and can indicate the ED threshold to the gNB, Para [0244] and ED threshold can be selected based on UE transmit power, where a low ED threshold is used for high (or max) transmit power, Para [0220].  Yerramalli discloses the UE may use different ED thresholds for different LBT procedures (i.e. first and second ED threshold for first and second LBT procedure respectively), where one ED threshold can be the same ED threshold used by the network device performing LBT, Para [0205].  In view of the combination the BS can indicate multiple ED thresholds to the UE, one can be based on (max) transmit power and the UE can indicate the selected threshold back to the BS and indicate whether the COT is shared or not;  		and does not disclose transmitting, to a user equipment (UE) via a higher layer, information related to a maximum uplink power (UL).  Takeda discloses maximum transmission power of uplink signals can be included in higher layer signaled that is received, Para [0125].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Takeda and Yerramalli in the system of DO in view Oviedo in order to prevent drops in uplink throughput when base stations control UL transmission power when using dual connectivity and reduce signaling overhead by using the appropriate contention window size.
Regarding claim 13, DO discloses a base station (BS, network node, Fig. 1) for receiving a physical uplink shared channel (PUSCH) in a wireless communication system, the BS comprising: at least one transceiver (RF circuitry and antenna, Fig. 1); at least one processor (processor, Fig. 1); and at least one computer memory (memory, Para [0147]) operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting, to the UE through the at least one transceiver, a higher-layer signaling including a first energy detection (ED) threshold (UE can receive ED threshold via RRC signaling, Para [0038] and ED thresholds can be received via RRC signaling, Para [0219] and shared COT, Para [0006]); 							but does not disclose receiving, through the at least one transceiver, the PUSCH and configured grant uplink control information (CG-UCI); herein, based on the CG-UCI including information informing the COT sharing being available, the BS identifies that the UE has transmitted the PUSCH based on the first ED threshold, and wherein, based on the CG-UCI including information informing the COT sharing being not available, the BS identifies that the UE has transmitted the PUSCH based on a second ED threshold determined by the UE based on the maximum UL power.  Oviedo discloses the UE can indicate in the CG-UCI if the COT is shared or not shared with the gNB, Para [0044] and UCI transmitted in PUSCH transmission, Para [0005].  DO discloses the case of a UE initiated COT, the UE and gNB can use the same ED threshold for the shared COT and can indicate the ED threshold to the gNB, Para [0244] and ED threshold can be selected based on UE transmit power, where a low ED threshold is used for high (or max) transmit power, Para [0220].  Yerramalli discloses the UE may use different ED thresholds for different LBT procedures (i.e. first and second ED threshold for first and second LBT procedure respectively), where one ED threshold can be the same ED threshold used by the network device performing LBT, Para [0205].  In view of the combination the BS can indicate multiple ED thresholds to the UE, one can be based on (max) transmit power and the UE can indicate the selected threshold back to the BS and indicate whether the COT is shared or not;  			and does not disclose transmitting, to a user equipment (UE) through the at least one transceiver, a higher- layer signal including information related to a maximum uplink (UL) power.  Takeda discloses maximum transmission power of uplink signals can be included in higher layer signaled that is received, Para [0125].

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues DO discloses a UE selects an ED threshold based on transmit power but the selection is not based on COT sharing being not available.  Applicant implies DO does not disclose the second ED threshold is based on maximum UL power.  Applicant argues the Oviedo and Yerramalli references do not disclose the limitations either.								In response, Applicant amended the limitations to overcome 112 issues changing the scope of the limitation and a new reference Nokia is being used in the current office action.  Nokia discloses the gNB configures a specific ED threshold when the COT is shared with the gNB, section 6.  If the COT isn’t being shared with the gNB then the ED threshold can be based on transmit power of the UE.  DO already explains if the COT is shared the UE and gNB use the same ED threshold, where both the UE and gNB have to perform the sensing if COT is shared.  However if the COT is not shared, the UE can use an ED threshold solely based on its own transmit power, as the gNB won’t be performing the energy sensing.  The UE using a ED threshold based on max transmit power will ensure the channel is free and will not cause any interference, Para [0220] of DO.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461